The complainant to this bill (appellee here) was the purchaser of a certain 40 acres of land from the respondent, for which a deed was duly executed and delivered, and the purchase money paid; and complainant files this bill seeking a rescission of the contract and cancellation of the deed executed to him, as well as repayment of the purchase money with interest thereon, upon the ground that he was induced to make the purchase by false and fraudulent representations made by respondent through its agent, and upon which he relied, that there was a chert pit open upon said land, and that the same contained chert deposits. The equity of a bill of this character is well established by our decisions as well as by the general current of authority. Shahan v. Brown, 167 Ala. 534,52 So. 737; Foster v. Gressett, 29 Ala. 393; Baptiste v. Peters, 51 Ala. 158; Cullum v. Branch Bank, 4 Ala. 21, 37 Am. Dec. 725; Perry v. Boyd, 126 Ala. 162, 28 So. 711, 85 Am. St. Rep. 17; Merritt v. Ehrman, 116 Ala. 278, 22 So. 514; 9 C. J. pp. 1170-1173; note Johnson v. Swanke,128 Wis. 68, 107 N.W. 481, 5 L.R.A. (N.S.) 1049 et seq., 8 Ann. Cas. 544; Woodman v. Freeman, 25 Me. 531; Sherwood v. Salmon, 5 Day (Conn.) 439, 5 Am. Dec. 167.
It is insisted by counsel for appellant in a very forcible argument that the bill in the instant case does not come within the influence of the foregoing authorities, for the reason that here complainant seeks only the cancellation of a deed made to himself and the restoration of the purchase money; that his bill discloses he has offered to the respondent a rescission and a demand for the return of the purchase money, and that his right of action to recover the same in a court of law is full and complete, there being no averment of insolvency, and that he should be required to resort thereto. This argument has been given due consideration. We recognize courts of equity do not take jurisdiction merely for the purpose of declaring a rescission (Hafer v. Cole, 176 Ala. 242, 57 So. 757), and that in this state it is now settled that fraud alone is not a distinctive ground of equitable jurisprudence (Smith v. Cockrell, 66 Ala. 64; Gewin v. Shields, 167 Ala. 593, 52 So. 887; Merritt v. Ehrman, supra). The jurisdiction must rest upon the broad ground — the foundation stone of equity jurisprudence — of inadequacy of the remedy at law. 9 C. J. 1172; Hafer v. Cole, supra; Merritt v. Ehrman, supra.
In the instant case an action at law by the complainant prosecuted to a successful termination would still leave the legal title vested in him, which he must hold in trust for the respondent. The ends of the law will not be met unless the litigation results in equal justice to all concerned. Courts of equity delight to do justice and not in halves.
We have been unable to find where this precise question appears to be distinctly treated by any of our cases, but the exact situation seems to be presented in an old case from the Supreme Court of Connecticut in Sherwood v. Salmon, 5 Day (Conn.) 439, 5 Am. Dec. 167, where the court speaking to this question said:
"The next question is whether it is competent for a court of equity to give relief. Where a court of law can furnish adequate and complete relief, equity cannot interfere; but where this cannot be done at law, it is the proper province of equity to grant redress. The relief prayed for in this case is, that the contract should be rescinded, that the petitioner should reconvey the land, and the respondent refund the purchase money. This would place the parties in their former condition, and would do complete justice, for it would not be right that the petitioner should recover the purchase money and retain the land; and it would be difficult to find a proper measure of damages, if the land be not reconveyed. This, then, is a case proper for the peculiar jurisdiction of a court of chancery, to set aside the contract, and place the parties in their former condition."
We find ourselves in accord with the logic of the foregoing quotation, and we therefore conclude that the case presents one for equity jurisdiction. The demurrer therefore was properly overruled.
Appellant's counsel argue one or two questions concerning objections to evidence, which do not appear to have been specifically called to the attention of the court, being referred *Page 666 
to in a most general manner in the note of testimony, and no ruling by the court thereon. A consideration thereof is therefore here unnecessary, and we might add that we are of the opinion these matters are of no material consequence upon this appeal.
The remaining question relates to one of fact. Counsel for appellee insists that the recital in the deed as to the location of the chert pit, as well as the recital in the receipt, are binding and conclusive between the parties to show that these representations were made, citing in support thereof Frederick v. Youngblood, 19 Ala. 680, 54 Am. Dec. 209, and Winston v. Browning, 61 Ala. 80. Whether or not this insistence is correct, under the circumstances here presented, need not be, and is not, determined. Suffice it to say that the parol evidence offered by complainant is so strongly supported by the declarations contained in these documents, as well as by the facts and circumstances which need not here be detailed, as to persuade our minds that the complainant has sufficiently met the burden of proof resting upon him (Crooker v. White,162 Ala. 476, 50 So. 227), and that the trial court has reached the correct conclusion.
A discussion of the evidence in detail will serve no useful purpose. It has been given most careful consideration by the court in consultation, and our judgment is that the decree of the court below should be affirmed. It is so ordered.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.